—Judgment, Supreme Court, New York County (Richard Lowe, III, J.), rendered May 2, 1991, convicting defendant, after a jury trial, of one count of robbery in the first degree and two counts of robbery in the second degree and sentencing him to concurrent prison terms of 6 to 18 years on the first count and 5 to 15 years on the second and third counts, unanimously affirmed.
On June 2, 1990, the defendant and an accomplice forcibly *466stole property from the victim while the defendant held a sharp object in the victim’s side. The defendant was quickly apprehended and a knife was recovered from his person. The indictment charged the defendant with committing the robbery while using or threatening the immediate use of a knife. The court charged the jury on the term "use” but not "threatened the immediate use”. On appeal, the defendant claims that the evidence did not establish that he used the knife to rob the victim. We disagree.
The evidence before the jury showed beyond a reasonable doubt that the defendant committed robbery in the first degree (Penal Law § 160.15 [3]; People v Pena, 50 NY2d 400, 407, n 2).
In the circumstances here present, the charge, to which no exception was taken, adequately conveyed the appropriate legal principles to the jury (People v Dekle, 56 NY2d 835). Concur—Sullivan, J. P., Rosenberger, Asch and Rubin, JJ.